 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and
Participants.  Principal Life Insurance Company disclaims all liability for the
legal and tax consequences which result from the elections made by the Employer
in this Adoption Agreement.

 

Principal Life Insurance Company,  Raleigh,  NC 27612

A member of the Principal Financial Group®

 

 

 

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN 

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by Appvion, Inc. (the "Company") of the Executive
Nonqualified Excess Plan ("Plan").

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded,
nonqualified deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the

Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6Committee:The duties of the Committee set forth in the Plan shall be
satisfied by:

 

XX(a)Company

 

__(b)The administrative committee appointed by the Board to serve at
the pleasure

of the Board.

 

__(c) Board.

 

__(d)Other (specify): _____________________________.

 

 

 





 

DD2320-7

 

--------------------------------------------------------------------------------

 

 

 

2.8Compensation:The "Compensation" of a Participant shall mean all of a
Participant's:

 

XX(a)Base salary.

 

XX(b)Service Bonus.

 

XX(c)Performance-Based Compensation earned in a period of 12 months or more.

 

__(d)Commissions.

 

__ (e)Compensation received as an Independent Contractor reportable on Form
1099.

 

XX(f)Other: Non-Employee Director’s Fees

 

XX(g)Other: Restricted Stock Unit Payments

 

XX(h)Other: The Encapsys Long Term Performance Cash Plan

 

 

2.9Crediting Date:The Deferred Compensation Account of a Participant shall be
credited as follows:

 

Participant Deferral Credits at the time designated below:

 

__(a)The last business day of each Plan Year.

 

__(b)The last business day of each calendar quarter during the Plan Year.

 

__(c)The last business day of each month during the Plan Year.

 

__(d)The last business day of each payroll period during the Plan Year.

 

XX(e)Each pay day as reported by the Employer.

 

__(f)On any business day as specified by the Employer.

 

 

Employer Credits at the time designated below:

 

__(a) On  any business day as specified by the Employer.

 

XX(b)  Other: The last business day of each Plan Year.

 

 

2.13Effective Date:

 

__(a)This is a newly-established Plan, and the Effective Date of the Plan
is_______________.

 

 

XX(b)This is an amendment and restatement of a plan named The Appvion, Inc.
Executive Nonqualified Excess Plan with an effective date of  02/01/2006 and
amended January 1, 2008,  March 1, 2010,  March 1, 2011, and June 1, 2013. The
Effective Date of this amended and restated Plan is January 1, 2015. This is
amendment 5, which reflects changes to Sections 2.8(h), 2.26, 4.1(h), 4.1.2 and
5.1.





 

DD2320-7

3

--------------------------------------------------------------------------------

 

 

 

2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX(a)Age 65.

 

__(b)The later of age ___ or the _______ anniversary of the
participationcommencement date. The participation commencement date is the first

day of the first Plan Year in which the Participant commenced

participation in the Plan.

 

__(c)Other: _____________________________________.

 

 

2.23Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

EIN

Appvion, Inc.

 

36-2556469

 

 

 

2.26Plan: The name of the Plan is         

 

The Appvion, Inc. Executive Nonqualified Excess Plan

 

 

 

2.28Plan Year: The Plan Year shall end each year on the last day of the month
of December.

 

 

2.30Seniority Date: The date on which a Participant has:



__(a)Attained age __. 

 

__(b)Completed __ Years of Service from First Date of Service.

 

__(c)Attained age __ and completed __ Years of Service from First Date of
Service.

 

XX(d)Not applicable – distribution elections for Separation from Service are not
based on Seniority Date





 

DD2320-7

4

--------------------------------------------------------------------------------

 

 

 



4.1Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a

Participant may elect to have his Compensation (as selected in Section 2.8 of
this Adoption Agreement) deferred within the annual limits below by the
following percentage or amount as designated in writing to the Committee:

 

XX(a)Base salary:

 

minimum deferral:             2         %

 

maximum deferral:           50         %

 

XX(b)Service Bonus:

 

minimum deferral:             2         %

 

maximum deferral:           75         %

 

XX(c)Performance-Based Compensation:

 

minimum deferral:             2         %

 

maximum deferral:           75         %

 

__(d)Commissions:

 

minimum deferral:    __________%

 

maximum deferral :   __________%

 

__(e)Form 1099 Compensation:

 

minimum deferral:    __________%

 

maximum deferral :   __________%

 

XX(f)Other: Non-Employee Director’s Fees

 

minimum deferral:    __________%

 

maximum deferral:            100        %

 

 

XX(g)Other: Restricted Stock Unit Payments

 

minimum deferral:    __________%

 

maximum deferral:          75        %



XX(h)Other: The Encapsys Long Term Performance Cash Plan

 

minimum deferral:             2         %

 

maximum deferral:          75         %

 

__(i)Participant deferrals not allowed.

 

 





 

DD2320-7

5

--------------------------------------------------------------------------------

 

 

 

 

4.1.2 Participant Deferral Credits and Employer Credits – Election Period: 
Participant elections regarding Participant Deferral Credits and Employer
Credits shall be subject to the following effective periods (one must be
selected):

 

__(a)Evergreen election.  An election made by the Participant shall continue in
effect

                            for subsequent years until modified by the
Participant as permitted in Section

                            4.1 and Section 4.2. (This option is not permitted
if source year accounts are

                            elected in Section 5.1)

 

__(b)Non-Evergreen election.  Any election made by the Participant shall only
remain

                            in effect for the current election period and will
then expire.  An election for

                            each subsequent year will be required as permitted
in Sections 4.1 and 4.2.

 

 

XX(c)Other:  See Exhibit A

 

 

 

4.2Employer Credits: Employer Credits will be made in the following manner:

 

XX(a)Employer Discretionary Credits:  The Employer may
make discretionary credits to the Deferred Compensation Account of each Active
Participant in an amount determined as follows:

 

XX(i)An amount determined each Plan Year by the Employer.

 

__(ii)Other: _______________________________________.

 

XX(b)Other Employer Credits:  The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

 

__(i)An amount determined each Plan Year by the Employer.

 

XX(ii)Other: See Exhibit A.

 

__(c)Employer Credits not allowed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

DD2320-7

6

--------------------------------------------------------------------------------

 

 

 

 

 

5.1 Deferred Compensation Account:  The Participant is permitted to establish
the following accounts:

 

__(a)Non-source year account(s).  Deferred Compensation Account(s) will not be

                             established on a source year basis:

 

__(i)A Participant's may establish only one account to be distributed upon

                            Separation from Service.  One set of payment options
for that account

                            is allowed as permitted in Section 7.1.  Additional
In-Service or

                            Education accounts may be established as permitted
in Section 5.4.

 

__(ii)A Participant may establish multiple accounts to be distributed upon

                            Separation from Service.  Each account may have
one set of payment

                            options as permitted in Section 7.1    Additional
In-Service or

                            Education accounts may be established as permitted
in Section 5.4.

                            If this multiple account option  is elected, the
Participant will also be

                            required to elect Separation from
Service payment options for each In-

                            Service or Education account established.

 

__(b)Source year account(s):    Annual Deferred Compensation Account(s) will be

                            established each year  in which Participant Deferral
Credits or Employer Credits

                            are credited to the Participant.  Only one account
may be established each

                          year for distribution upon Separation from Service.
One set of payment

                            options for that account  is allowed as permitted in
Section 7.1. Additional In-

                            Service or Education accounts may be established
for each source year as

                            permitted in Section 5.4.  If this option is
selected, Evergreen elections as

                            described in Section 4.1.2 are not permitted.    

 

XX(c)Other:  See Exhibit A

 

 

 

5.2 Disability of a Participant:  

 

XX(a)A Participant's becoming Disabled shall be a Qualifying Distribution Event
and

                            the Deferred Compensation Account shall be paid by
the Employer as

                            provided in Section 7.1.

 

__(b)A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

 

 

 

5.3Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

__(a)An amount to be determined by the Committee.

 

XX(b)No additional benefits.

 

 

 

 

 





 

DD2320-7

7

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

5.4In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

XX(a)In-Service Accounts are allowed with respect to:

XXParticipant Deferral Credits only.

__Employer Credits only.

__Participant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

XXSingle lump sum payment.

XXAnnual installments over a term certain not to exceed 5 years.

 

Education Accounts are allowed with respect to:

XXParticipant Deferral Credits only.

__Employer Credits only.

__Participant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

XXSingle lump sum payment.

XXAnnual installments over a term certain not to exceed 5 years.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__Forfeited

__Distributed at Separation from Service if vested at that time

 

__(b)No In-Service or Education Distributions permitted.

 

 

 

 

 

5.5 Change in Control Event:  

 

XX(a)Participants may elect upon initial enrollment to have
accounts distributedupon a Change in Control Event.

 

__(b)A Change in Control shall not be a Qualifying Distribution Event.

 

 

5.6



Unforeseeable Emergency Event:  

 

XX(a)Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event;  See Exhibit A.

 

__(b)An Unforeseeable Emergency shall not be a Qualifying Distribution Event 
                                                              

 

 

 

 

 

 





 

DD2320-7

8

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

6.Vesting:  An Active Participant shall be fully vested in the Employer Credits
made to the

Deferred Compensation Account upon the first to occur of the following events:

 

XX(a)Normal Retirement Age.

 

XX(b)Death.

 

XX(c)Disability.

 

XX(d)Change in Control Event

 

XX(e)Satisfaction of the vesting requirement as specified below:

 

XXEmployer Discretionary Credits:

 

__(i)Immediate 100% vesting.

 

__(ii)100% vesting after __ Years of Service.

 

__(iii)100% vesting at age __.

 

XX(iv)Number of YearsVested

of ServicePercentage

 

Less than1     0    %

1    20   %

2    40   %

3    60   %

4    80   %

5   100  %

6__%

7__%

8__%

9__%

10 or more__%



For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

XX(1)First day of Service.

 

__(2)Effective date of Plan participation.

 

__(3)Each Crediting Date. Under this option (3), each EmployerCredit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

 

 

 





 

DD2320-7

9

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

XXOther Employer Credits:

 

__(i)Immediate 100% vesting.

 

__(ii)100% vesting after __ Years of Service.

 

__(iii)100% vesting at age __.

 

XX(iv)Number of YearsVested

of ServicePercentage

 

Less than1     0    %

1    20   %

2    40   %

3    60   %

4    80   %

5   100  %

6__%

7__%

8__%

9__%

10 or more__%



For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

XX(1)First day of Service.

 

__(2)Effective date of Plan participation.

 

__(3)Each Crediting Date. Under this option (3), each EmployerCredit shall vest
based on the Years of Service of a Participant from the Crediting Date on which
each Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

DD2320-7

10

--------------------------------------------------------------------------------

 

 

 

 

 

7.1Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement: 

 

(a)Separation from Service (Seniority Date is Not Applicable)

 

XX(i)A lump sum.

 

XX(ii)Annual installments over a term certain as elected by the Participant not
to exceed 5 years.

 

(b)Separation from Service prior to Seniority Date (If Applicable)

 

__(i)A lump sum.

 

XX(ii)Not Applicable

 

 (c)Separation from Service on or After Seniority Date  (If Applicable)

 

__(i)A lump sum.

 

__(ii)Annual installments over a term certain as elected by the Participant not
to exceed ___ years.

 

XX(iii)Not Applicable

 

(d)Separation from Service Upon a Change in Control Event

 

XX(i)A lump sum.

 

XX(ii)Annual installments over a term certain as elected by the Participant not
to exceed 5 years.

 

(e)Death

 

XX(i)A lump sum.

 

__(ii)Annual installments over a term certain as elected by the Participant not
to exceed ___ years.

 

(f)Disability

 

XX(i)A lump sum.

 

XX(ii)Annual installments over a term certain as elected by the Participant not
to exceed 5 years.

 

__(iii)Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__Forfeited

XXDistributed at Separation from Service if vested at that time

 





 

DD2320-7

11

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

(g)Change in Control Event

 

XX(i)A lump sum.

 

XX(ii)Annual installments over a term certain as elected by the Participant not
to exceed 5 years.

 

__(iii)Not applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

__Forfeited

XXDistributed at Separation from Service if vested at that time

 

 

5.4



De Minimis Amounts.

 

__(a)Notwithstanding any payment election made by the Participant, the vested
balance in all Deferred Compensation Account(s) of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ ___________.  In
addition, the Employer may distribute a Participant's vested balance in all
Deferred Compensation Account(s) of the Participant at any time if the balance
does not exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan

 

XX(b)There shall be no pre-determined de minimis amount under the Plan; however,
the Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

 

 

10.1Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

XX(a)Company.

 

__(b)Employer or Participating Employer who employed the Participant when
amounts were deferred.

 

 

14.Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption

Agreement or the Plan to the contrary, Section 4.2, 5.5, 5.6, 6, and 7.1 of the
Plan shall be amended to read as provided in attached Exhibit A.

 

__There are no amendments to the Plan.

 

 





 

DD2320-7

12

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

17.9Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Wisconsin, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

 

Appvion, Inc.

Name of Employer

 

By: /s/ Thomas J. Ferree                .

Authorized Person

Date: 5/8/15                                    .

 

 





 

DD2320-7

13

--------------------------------------------------------------------------------

 

 

 



Exhibit A

 

Section 2.7 of the Plan Document shall be amended to include the additional
definition of Company:

 

2.7“Company” means the company designated in the Adoption Agreement as
such.  Solely for the purposes of determining whether a Change in Control Event
(relating to Sections 5.5, 6, and 7.1 of the Adoption Agreement) has occurred,
the “Company” shall be defined to be the “relevant corporation” within the
meaning of Treasury Regulation Section 1.409A-3(I)(5)(ii).

 

 

 

Section 4.2 of the Adoption Agreement shall be amended to read as follows:

 

5.2



Employer Credits: Employer Credits will be made in the following manner.

 

 

XX(b)Other Employer Credits:  The Employer may make other credits to the
Deferred Compensation Account of each Active  Participant in an amount
determined as follows:

 

__(i)An amount determined each Plan Year by the Employer.

 

XX(ii)Other: Employer Credits will be calculated as follows:

 

 

·



6% of any deferral amounts into the Plan, plus an amount equal to the Retirement
Contribution percentage associated with the participant’s age + service points
for the plan year.

·



6% of compensation amounts above the IRS Section 401(a)(17)(B) limit ($230,000
in 2008, $245,000 in 2009), plus an amount equal to the Retirement Contribution
percentage associated with your age + service points for that year.

·



Credits will not be calculated twice on compensation that falls into both
categories above.

·



6% of compensation above/related to non-discrimination testing failure.

 

 

 

Section 5.6 of the Adoption Agreement shall be amended to read as follows:

 

5.6Unforeseeable Emergency Event:  

 

XX(a)Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.  This applies to participant deferrals only.  No Employer
Credits may be distributed due to an Unforeseeable Emergency Event.

 

__(b)An Unforeseeable Emergency shall not be a Qualifying Distribution Event 
          

 

 

 

 

 

 

 





 

DD2320-7

14

--------------------------------------------------------------------------------

 

 

 

Section 4.1.2 of the Adoption Agreement shall be amended to read as follows:

 

4.1.2 Participant Deferral Credits (Base Salary, Service Bonus, Performance
Based Compensation & Non-Employee Director Fees) and Employer Credits – Election
Period:  Participant elections regarding Participant Deferral Credits and
Employer Credits shall be subject to the following effective periods (one must
be selected):

 

XX(a)Evergreen election.  An election made by the Participant shall continue in
effect

                            for subsequent years until modified by the
Participant as permitted in Section

                            4.1 and Section 4.2. (This option is not permitted
if source year accounts are

                            elected in Section 5.1)

 

__(b)Non-Evergreen election.  Any election made by the Participant shall only
remain

                            in effect for the current election period and will
then expire.  An election for

                            each subsequent year will be required as permitted
in Sections 4.1 and 4.2.

 

 

4.1.2 Participant Deferral Credits (Restricted Stock Unit Payments and The
Encapsys Long Term Performance Cash Plan ) and Employer Credits – Election
Period:  Participant elections regarding Participant Deferral Credits and
Employer Credits shall be subject to the following effective periods (one must
be selected):

 

__(a)Evergreen election.  An election made by the Participant shall continue in
effect

                            for subsequent years until modified by the
Participant as permitted in Section

                            4.1 and Section 4.2. (This option is not permitted
if source year accounts are

                            elected in Section 5.1)

 

XX(b)Non-Evergreen election.  Any election made by the Participant shall only
remain

                            in effect for the current election period and will
then expire.  An election for

                            each subsequent year will be required as permitted
in Sections 4.1 and 4.2.

                                                  

 

 

Section 5.1 of the Adoption Agreement shall be amended to read as follows:

 

5.1 Deferred Compensation Account (Base Salary, Service Bonus, Performance Based
Compensation & Non-Employee Director Fees):  The Participant is permitted to
establish the following accounts:

 

XX(a)Non-source year account(s).  Deferred Compensation Account(s) will not be

                           established on a source year basis:

 

XX(i)A Participant's may establish only one account to be distributed upon

                            Separation from Service.  One set of payment options
for that account

                            is allowed as permitted in Section 7.1.  Additional
In-Service or

                            Education accounts may be established as permitted
in Section 5.4.

 

__(ii)A Participant may establish multiple accounts to be distributed upon

                            Separation from Service.  Each account may have one
set of payment

                            options as permitted in Section 7.1  Additional
In-Service or

                            Education accounts may be established as permitted
in Section 5.4.

                            If this multiple account option  is elected, the
Participant will also be

                            required to elect Separation from Service payment
options for each In-

                            Service or Education account established.

 

__(b)Source year account(s):  Annual Deferred Compensation Account(s) will be





 

DD2320-7

15

--------------------------------------------------------------------------------

 

 

 

                            established each year  in which Participant Deferral
Credits or Employer Credits

                            are credited to the Participant.  Only one account
may be established each

                            year for distribution upon Separation from Service.
One set of payment

                            options for that account  is allowed as permitted in
Section 7.1. Additional In-

                            Service or Education accounts may be established for
each source year as

                            permitted in Section 5.4.  If this option is
selected, Evergreen elections as

                            described in Section 4.1.2 are not permitted.     

 

5.1 Deferred Compensation Account (Restricted Stock Unit Payments and The
Encapsys Long Term Performance Cash Plan):  The Participant is permitted to
establish the following accounts:

 

__(a)Non-source year account(s).  Deferred Compensation Account(s) will not be

                           established on a source year basis:

 

__(i)A Participant's may establish only one account to be distributed upon

                            Separation from Service.  One set of payment options
for that account

                            is allowed as permitted in Section 7.1.  Additional
In-Service or

                            Education accounts may be established as permitted
in Section 5.4.

 

__(ii)A Participant may establish multiple accounts to be distributed upon

                            Separation from Service.  Each account may have one
set of payment

                            options as permitted in Section 7.1  Additional
In-Service or

                            Education accounts may be established as permitted
in Section 5.4.

                            If this multiple account option  is elected, the
Participant will also be

                            required to elect Separation from Service payment
options for each In-

                            Service or Education account established.

 

XX(b)Source year account(s):  Annual Deferred Compensation Account(s) will be

                            established each year  in which Participant Deferral
Credits or Employer Credits

                            are credited to the Participant.  Only one account
may be established each

                            year for distribution upon Separation from Service.
One set of payment

                            options for that account  is allowed as permitted in
Section 7.1. Additional In-

                            Service or Education accounts may be established for
each source year as

                            permitted in Section 5.4.  If this option is
selected, Evergreen elections as

                            described in Section 4.1.2 are not permitted.     

 

 



 

DD2320-7

16

--------------------------------------------------------------------------------